Dissenting Opinion by
President Judge Bowman :
The majority bottoms its position upon a lack of cooperation on the part of PENNDOT in the bridge *414investigation in question and upon the failure of PENN-DOT to come forward with evidence that the existing condition of bridge structure is due to past maintenance deficiencies.
While cooperation by and between governmental agencies to the ultimate benefit of the public is certainly to be desired and encouraged, it cannot and should not be postured as a legal duty from which flows responsibilities on the part of PENNDOT not otherwise imposed by statutory law or sound principles of administrative law. Nor, in my opinion, is there any duty on the part of PENNDOT in this case to come forward with evidence or carry the burden of proving that the existing condition of the bridge structure is the fault of past maintenance.
The majority says that “the record prevents a conclusion that the existing construction requirements to meet the safety provisions ordered by the PTJC are caused by deferred maintenance.” This may be so, but it is equally clear that the record prevents a conclusion that the burdens placed upon PENNDOT by the PTJC order appealed from are not, at least in part, caused by deferred maintenance. Having found the present condition of the bridge structure to be unsafe, there is no question that the PTJC has the power to order such steps to be taken as necessary to protect the public against this danger. Nor is there any question that the PTJC could direct PENNDOT, a party to the proceedings, to assume this responsibility. Where the PTJC erred- — and the majority of this Court sanctions— was in directing PENNDOT to also assume 80% of the financial burden on a record with insufficient evidence as to the cause, in whole or in part, of the present hazardous condition.
The majority also suggests that the PTJC order in question is but a preliminary order and that the final *415order of the PUC may adjust this financial burden placed on PENNDOT depending upon further proof. I do not so view the PUC order. While a further order of the PUC will follow with respect to permanent improvements found to be needed, there is no reservation or condition in the order in question which suggests or infers that the PUC will so act. If it does it will be because it recognizes that its present order is erroneous not because it retained the right to do so or because the present order is anything less than final as to costs covered by it.
Judge Crumlish joins in this dissent.